Title: From John Adams to Thomas Jefferson, 2 March 1819
From: Adams, John
To: Jefferson, Thomas



Dear Sir
Quincy March 2d—1819

I have taxed my eyes with a very heavy impost to read the senator Tracy’s Political Economy & been amply rewarded for the expense. When I first saw the volume I thought it was impossible I should get through, it, but when I had once made a beginning I found myself led on in so easy a train from proposition to proposition, every one of which appeared to me self evident, that I could not leave the book till I had finished—. It is a condensation into a little globule not comparatively bigger than a nut shell of all the sound sense and solid knowledge of the grand master Quanay and all the redoubtable knights his disciples and all their numerous huge volumes and those of Sir James Stuart & Adam Smith the Chevalier Pinto and the Enciclopedists, discarding all their mysteries paradoxies and enigmas.
I have endeavoured and shall endeavour to draw the attention of all my acquaintances to this work: I would endeavour to get it reviewed but I should despair of success—for there is no man in this quarter who would dare to avow such sentiments; and no printer who would not think himself ruined by the publication of it for it is a magazine of gunpowder placed under the foundation of all our mercantile institutions. Yet every sensible man in the nation, knows it to be founded in immutable truth though not one in a hundred would acknowledge it, & they only—sub-rosa I have never been so prudent I have preached this doctrine thirty years in season and out of season & this heresy has been one of the principle causes of the immense unpopularity of / Your old friend / and humble / servant
John Adams